 ANCORP NATIONALSERVICES,INC.513Ancorp National Services,Inc.,Casco DivisionandDistrict#2, InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO-CLC.Case 1-CA-8541March 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUponcharges filed on August 28, 1972, andamended September7,1972,byDistrict#2,InternationalUnionof Electrical Radio and Ma-chineWorkers,AFL-CIC-CLC, hereincalled theUnion,and duly served on Ancorp National Serv-ices, Inc., Casco Division,herein called the Respon-dent, the General Counsel of the National LaborRelationsBoard,by the Regional Director forRegion 1, issued a complaint on October 18, 1972,againstRespondent alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1), (3), and(5) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge,amended charge and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.Withrespect to the unfair labor practices, thecomplaint alleges, in substance,thatRespondent:unlawfully interrogated its employees concerningtheir union membership and activities;threatenedemployees with loss of health insurance and othereconomic benefits;threatened employees with dis-charge and other reprisals if they became orremained union members;exercised surveillanceover union meetings and activities;subjected a unionadherent to unreasonable supervision and workstandards;discharged employee James McFall forhis union activities;and refused to bargain with theUnion,which is the exclusive bargaining representa-tive of its employees in an appropriate unit.On November10, 1972,counsel for the GeneralCounsel fileddirectlywith the Board a Motion forSummary Judgment based upon Respondent's fail-ure to file an answer as required by Section 102.20 oftheBoard'sRules and Regulations,Series 8, asamended.The Board,on November28, 1972,issuedan order transferring the proceeding to the Boardand a notice to show cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. On December 12, 1972, Respondent filedan answer to the notice to show cause,' with anattached answer to the complaint and notice ofhearing, in which it alleged that the complaint wasinadvertently filed away and no answer was filedbecause of the serious illness and consequent absenceof Respondent's vice president who was in charge ofits labor relations. In the attached answer to thecomplaint and notice of hearing Respondent deniedcertain averments of the complaint and stated that ithad no comment with respect to others. On January23, 1973, the General Counsel filed a renewedmotion for summary judgment and/or to reject orstrike Respondent's pleadings.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides in pertinent part as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithoutknowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint served on the Respondent specifi-cally stated that, unless an answer to the complaintwas filed within 10 days from the service thereof, "allof the allegations in the complaint shall be deemed tobe admitted to be true and may be so found by theBoard." The complaint issued October 18, 1972. OnNovember 6, 1972, 16 days after issuance of thecomplaint, counsel for the General Counsel tele-phoned the office of Mr. John Scully,2 Respondent'svice president in charge of labor relations, and wasinformed by the latter's assistant that Mr. Scully wasnot in his office but would be in later in theafternoon.After pointing out the consequences of'Apparently this pleading was not served on counsel for the Generalof January 17, 1973.Counsel, as it has attached to it acknowledgments of receipt thereof only byEThe facts concerning these communicationsare setforth by thethe Union and the attorney for the alleged discnmmatee, and the GeneralGeneral Counsel in the Motion for Summary Judgment and are concededCounsel asserts in his renewed motion that it had not been served on him asby the Respondent202 NLRB No. 71 514DECISIONS OFNATIONALLABOR RELATIONS BOARDRespondent's failure to answer the complaint andnoting that it would be the same result that occurredon May 10, 1972, when the Board granted SummaryJudgment against the Respondent, under similarcircumstances, in a case reported at 196 NLRB No.147, counsel for the General Counsel left a messageforMr. Scully and was assured that the latter wouldbe fully informed on the matter. This telephoneconversation was confirmed in a letter sent on thesame day from the Regional Office by certified mail.As of November 10, 1972, the date the Motion forSummary Judgment was served, no communicationfrom the Respondent had been received.Subsequent to the issuance of the Notice To ShowCause Respondent filed an Answer to Notice ToShow Cause and an attached Answer to Complaintand Notice of Hearing. In its answer to the NoticeTo Show Cause, Respondent, in explanation of itsfailure to have previously filed an answer asserts, asnoted above, that because of the serious illness andconsequent absence from the office of Vice PresidentScully, the complaint herein was inadvertently filedaway and no answer was filed. It further asserts thatno answer was filed on November 6, 1972, the day ofthe telephone call from the Board attorney, becauseMr. Scully was working on a limited and part-timebasis on that date. Under these circumstances andnoting that Respondent did not timely request anextension of time, we do not deem Respondent'sexplanations to constitute good cause, within themeaning of Section 102.20 of the Board's Rules andRegulations, for failure to file an answer to thecomplaint.We shall, accordingly, grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, with anoffice and place of business in Hyde Park, Massa-chusetts, is engaged in the preparation and sale ofbackground music from electrical sound equipment.During the past year Respondent shipped andtransported products valued in excess of $50,000from its place of business in interstate commercedirectly to States of the United States other than theCommonwealth of Massachusetts. During the sameperiod, Respondent received goods valued in excessof $50,000 transported to its place of business ininterstatecommerce directly from States of theUnited States other than the Commonwealth ofMassachusetts.We find, on the basis of the foregoing thatRespondent is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and it willeffectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDDistrict#2, InternationalUnion of Electrical,Radio and Machine Workers, AFL-CIO-CLC, is alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESBy refusing, upon request, on or about June 26,1972, and again on July 10, 1972, and at all timesthereafter, to bargain collectively and in good faithwith the above-named labor organization withrespect to rates of pay, wages, hours, and other termsand conditions of employment of the employees ofRespondent in the appropriate unit for a collective-bargaining agreement, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.By discriminating with regard to the hire andtenureofJamesMcFall, thereby discouragingmembership in the above-named labor organization,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.By subjecting employee James McFall to excessive-ly close and unreasonable supervision and discrimi-natorily applying work rules and unusual or artificialwork standards against him, threatening employeeswith discharge or other reprisals if they became orremained members of the above-named labor organi-zation, interrogating its employees concerning theirunion membership, activities, and desires, and by theaforesaid refusal to bargain, the Respondent hasinterfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7of the Act and attempted to undermine the Unionand dissipate its majority, thereby committing unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(1) of the Act.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States and ANCORP NATIONAL SERVICES, INC.tend to lead to labor disputes burdening andobstructing commerce and the free flow of commercethereof.V.THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5), (3), and (1) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Ancorp National Services, Inc., Casco Divisionisan employer engaged in commercewithin themeaning of Section 2(6) and (7) of the Act.2.District#2, International Union of Electrical,Radio and Machine Workers, AFL-CIO-CLC, is alabor organization within the meaning ofSection2(5) of the Act.3.Allproductionandmaintenanceworkersincluding installers of Respondent employed at its 56GlenwoodAvenue,Hyde Park,Massachusetts,location,exclusiveofofficeclericalemployees,professional employees, guards and all supervisors asdefined in Section 2(11) of the Act, constitute a unitappropriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act.4.SinceMay 12, 1972, the above-named labororganization has been the exclusive representative ofall employees in the aforesaid appropriate unit forthepurposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By the acts described in section III, above,Respondent has interfered with, restrained, andcoerced its employees in the exercise of rightsguaranteed in Section 7 of the Act and thereby hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (5) ofthe Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Ancorp National Services, Inc., Casco Division,Hyde Park,Massachusetts, its officers,agents,successors and assigns, shall:1.Cease and desist from:515(a)Discouragingmembership in District#2,InternationalUnion of Electrical, Radio and Ma-chineWorkers,AFL-CIO-CLC, or in any otherlabor organization of its employees by dischargingemployees, or in any other manner, discriminatingagainst them in regard to hire or tenure of employ-ment or any term or condition of employment.(b) Coercively, or otherwise unlawfully, interrogat-ing its employees as to their union activities, or aboutthe union activities of other employees.(c)Threatening its employees with discharge oreconomic reprisals because they joined or remainedmembers of the Union or gave it any assistance orsupport.(d) Subjecting its employees to excessively closeand unreasonable supervision and discriminatonlyapplying unusual or artificial work standards againstthem because they became or remained members ofthe union and in order to discourage union activityamong its employees.(e)Failing or refusing to bargain collectively withDistrict #2, International Union of Electrical, RadioandMachineWorkers,AFL-CIO-CLC, as theexclusive representative of its employees in theappropriate unit described below. The bargainingunit is:All production and maintenance workers, includ-ing installers of Respondent employed at its 56Glenwood Avenue, Hyde Park, Massachusettslocation, exclusive of office clerical employees,professional employees, guards and all supervi-sorsasdefined in Section 2(11) of the Act.(f) In any other manner interferring with, restrain-ing,or coercing employees in the exercise of theirrights to self-organization, to form labor organiza-tions, to join or assist the above-named Union, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purposeof collective bargaining or mutual aid or protection,and to refrain from any and all of such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to James McFall immediate and fullreinstatement to his former or substantially equiva-lent position,without prejudice to his seniority orother rights and privileges.(b)Make whole James McFall in the manner setforth in F.W.Woolworth Company,90 NLRB 289with interest calculated as set forth inIsisPlumbing& Heating Co.,138 NLRB 716.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and all 516DECISIONSOF NATIONALLABOR RELATIONS BOARDother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d)Upon request, bargain collectively with District#2, International Union of Electrical, Radio andMachine Workers, AFL-CIO-CLC, with respect torates of pay, wages, hours, and other terms andconditions of employment for a collective-bargainingagreement, and if an understanding is reached,embody such understanding in a signed agreement.(e) Post at its facility in Hyde Park, Massachusetts,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegionalDirector for Region 1, after being dulysignedbyRespondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTdiscouragemembership inDistrict#2, International Union of Electrical,Radio and Machine Workers,AFL-CIO-CLC,or in any other labor organization of ouremployees or attempt to undermine or destroy itsmajority representation among our employees bydischargingany ofour employees,or bydiscrimi-nating against them in any other manner inregard to the hire or tenure, or any other term orcondition of employment.WE WILL NOTcoercively,or otherwise unlaw-fullyquestion employees as to their unionaffiliations or activities.WE WILL NOTthreaten our employees withdischarge or economic reprisals-because theyjoined or remained members of the Union or gaveit any assistance or support.WE WILL NOT subject our employees to exces-sivelycloseand unreasonable supervision ordiscriminatorily apply unusual and artificial workstandards against them because they became orremained members of the Union or gave it anyassistance or support.WE WILL offer James McFall immediate andfull reinstatement to his former or substantiallyequivalentpositionwithout prejudice to hisseniority or other rights and privileges, and makehim whole for any loss of pay suffered as a resultof discrimination against him.WE WILL NOT refuse to bargain collectivelywith District #2, International Union of Electri-cal,Radio andMachineWorkers, AFL-CIO-CLC, as the exclusive representative of ouremployees in the appropriate unit describedbelow. The bargaining unit is:All production and maintenance workers,includinginstallersof Respondent employedat its 56 Glenwood Avenue, Hyde Park,Massachusetts location, exclusive of officeclerical employees, professional employees,guards and all supervisors as defined inSection 2(11) of the Act.WE WILL bargain with the above-named Unionwith respect to rates of pay, wages, hours, andother terms and conditions of employment for acollective-bargaining agreement and, if an under-standing is reached, embody such understandingin a signed agreement.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform labor organizations, to join or assist theabove-named Union, or any other labor organiza-tion, to bargain collectively through representa-tives of their own choosing, and to engage inother concerted activities for the purposes ofcollectivebargaining or other mutual aid orprotection, or to refrain from any and all suchactivities.ANCORP NATIONALSERVICES, INC., CASCODIVISION(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone. ANCORP NATIONAL SERVICES, INC517This notice must remain posted for 60 consecutiveance with its provisions may be directed to thedays from the date of posting and must not beBoard's Office, Bulfinch Building, Seventh Floor, 15altered, defaced, or covered by any other material.New Chardon Street, Boston, Massachusetts 02114,Any questions concerning this notice or compli-Telephone 617-223-3345.